Citation Nr: 1540300	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  13-09 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2004 to April 2005 and from June 2008 to August 2009 with an additional period of active duty for training (ACDUTRA) from September 1999 to January 2000.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Newark, New Jersey.  

In March 2015, the Board remanded the issue to the Appeals Management Center (AMC) for further development.  The case was subsequently returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.


FINDING OF FACT

The Veteran does not have a current bilateral hearing loss disability for VA purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, and an organic disease of the nervous system is not presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154 (West 2014; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO provided the Veteran with notice in October 2009, prior to the initial decision on the claim for service connection for bilateral hearing loss in June 2010.  The letter informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim.  In addition, the letter explained how disability ratings and effective dates are determined.  Therefore, the timing requirement of the notice as set forth in Pelegrini for this issue has been met and to decide the appeal would not be prejudicial to the claimant.  The letter provided all required substantive notice.  Therefore, the duty to notify has been met.
 
In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and post-service VA treatment records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issues being decided herein.  

In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations in April 2010 and April 2015.  In addition, a VA addendum opinion was obtained in July 2010.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2015 VA examination is adequate, as it is predicated on a review of the claims file and all pertinent evidence of record as well as on previous examination findings, and it fully addresses the criteria that is relevant to making a determination in this case.  The VA examiner provided a medical opinion with rationale, as was requested by the Board in the March 2015 remand directives.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In addition, as noted above, the Board remanded this matter for further development in March 2015.  Relevant to the claim currently remaining on appeal, the Board instructed the RO to provide the Veteran another VA examination and readjudicate the claim.  Subsequently, the Veteran was afforded an examination in April 2015 and his claim was readjudicated in a May 2015supplemental statement of the case.  Thus, there was compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to decide the claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

In this case, the Veteran has claimed that he developed bilateral hearing loss as a result of noise exposure during his military service.  He served as an airframe or helicopter repairman during service and has stated that he was exposed to military noise from gunfire at the rifle range, various machinery and equipment related to his job as an airframe repairman, and aircraft noise. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system, such as sensorineural hearing loss, are listed as chronic diseases in the regulation.  As organic diseases of the nervous system are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker, 708 F.3d at 1331.

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d). 

In order to establish entitlement to service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.

In a June 1999 enlistment report of medical history, the Veteran denied a history of hearing loss.  A June 1999 enlistment audiogram revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
0
LEFT
10
5
15
20
15

The Veteran also had a hearing loss profile of "H1" at the enlistment examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  

A February 2004 audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
5
LEFT
0
15
20
20
20

The Veteran also had a hearing loss profile of "H1" at the time of the February 2004 audiogram.

A January 2008 audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
0
5
0
LEFT
0
10
25
15
35

A pre-deployment health assessment indicated that a hearing examination conducted in June 2008 was a "go" and that he was issued hearing protection.  

A June 2008 reference audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
10
15
20
20
25

An October 2009 service treatment note indicated that the Veteran had significant hearing loss to both ears.  The diagnosis listed was "sudden hearing loss unspecified."  There were no associated audiograms or further explanation with the entry.  An October 2009 VA primary care note documented the Veteran's request for an audiology consultation after he received a referral from his military unit for "significant hearing loss."

During an October 2009 VA audiology consultation, the Veteran reported difficulty hearing and he indicated that he had problems with his ears since he returned from deployment in July 2009.  He related that he was exposed to noise from Humvees, weapons, explosions, and radio watch during service.  He indicated that he used hearing protection when possible.  An audiogram revealed pure tone thresholds were within normal limits in the right ear from 250 to 8000 Hertz and within normal limits from 250 to 4000 Hertz in the left ear with moderate sensorineural hearing loss thereafter.  Speech recognition scores were good in both ears.  The audiologist noted that the Veteran had pure tone asymmetry that was worse in the left ear than the right ear.  

During an April 2010 VA general medical examination, the Veteran reported a history of hearing loss for approximately one year.  He indicated that his hearing loss began in July 2009.  

During an April 2010 VA audiology examination, the Veteran indicated that he had military noise exposure during service as a calvary scout and from weapons, including the MK-19 machine gun, 50-caliber big machine gun, M-4 rifle, M-9 pistol, and M-203 grenade launcher.  He denied any post-service occupational or recreational noise exposure.  An audiogram revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
5
LEFT
15
15
25
25
25

Speech recognition scores were 96 percent in both ears.  The examiner noted that the audiogram showed the Veteran's right ear hearing was clinically normal and his left ear hearing had hearing loss that was not disabling for VA purposes per 38 C.F.R. § 3.385.  The examiner noted that the audiogram results were in good agreement with the results from the Veteran's initial VA audiological examination in October 2009, which was less than two months after the conclusion of his last period of active service in Iraq.  

In a July 2010 VA addendum opinion, the April 2010 VA examiner noted that a June 2008 audiogram administered before the Veteran's last period of active duty began showed hearing within normal limits in the right ear from 500 to 6000 Hertz and within normal limits in the left ear from 500 to 4000 Hertz.  The examiner also noted that, at the time of the Veteran's separation from service, a "significant threshold shift" was noted; however, there was no further information or testing, and there were no additional recommendations.  The examiner noted that the April 2010 VA examination audiogram showed that hearing threshold levels and/or speech recognition skills did not meet the criteria for disability rating in either ear.

A March 2013 VA audiology note showed that the Veteran was evaluated to end a medical hold on his military career.  The Veteran reported that he had not been exposed to military noise since 2010 and that his last VA evaluation was conducted in April 2010.  He reported intermittent aural fullness and he denied decreased hearing sensitivity.  Pure-tone audiometry revealed normal hearing sensitivity from 250 to 8000 Hertz in the right ear; and normal hearing sensitivity from 250 to 2000 Hertz, mild sensorineural hearing loss at 3000 Hertz, normal hearing sensitivity at 4000 Hertz, mild to moderately-severe sensorineural hearing loss from 6000 to 8000 Hertz, and a significant decline at 8000 Hertz in his left ear.  Word recognition scores were excellent in both ears.  The audiologist recommended that the Veteran consult with the ear, nose, and throat department to rule out retrocochlear pathology due to an increase in asymmetrical hearing sensitivity.  She also noted that hearing aids were not recommended because the Veteran had normal hearing sensitivity at all tested frequencies in the right ear and normal or near normal hearing sensitivity from 250 to 6000 Hertz in the left ear.

In a May 2013 VA otolaryngology consultation, the examining physician noted that he discussed the possibility of acoustic neuroma with the Veteran based on the Veteran's asymmetrical hearing sensitivity.

A May 2013 National Guard hearing conservation audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
5
5
LEFT
25
25
25
20
30


In a June 2013 National Guard medical hearing data sheet, the Veteran indicated that he wore quad flange hearing protection. 

During an April 2015 VA audiology examination, the examiner noted that significant threshold shifts were noted bilaterally in June 2009, in a post-deployment assessment; however, when June 2008 audiogram results were compared to May 2013 audiogram results, no significant threshold shift is noted.  

An audiogram during the examination revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
5
LEFT
10
15
25
20
25

Speech discrimination scores were 100 percent in both ears.  The examiner noted that the Veteran had normal hearing in the right ear and sensorineural hearing loss in the frequency range of 6000 Hertz or higher in the left ear.  The examiner indicated that pure tone results were within normal limits for the right ear; therefore, no hearing loss was noted.  The examiner indicated that, although significant threshold shifts were noted bilaterally in 2009, the shift was mostly temporary as later test results revealed normal thresholds for the right ear.  With respect to the left ear, the examiner noted that the left ear showed hearing loss at 6000 Hertz and 8000 Hertz on examination.  The examiner noted that the findings were also documented in 2013 and that the previous VA examiner also noted the shift; however, the threshold shifts for the left ear did not meet VA criteria for disability.  In addition, the examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of his military service.

Based on a review of the evidence of record, the Board finds that service connection for bilateral hearing loss is not warranted.  As shown above, the Veteran does not currently have hearing loss at a level that is considered disabling for VA purposes.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Thus, there is no basis upon which to award service connection.

As noted above, the Veteran has argued that he was exposed to acoustic trauma during his periods of service and that this was the injury sustained from which his bilateral hearing loss resulted.  The Veteran is considered competent to relate a history of noise exposure during service and hearing difficulty thereafter, and there is no reason to doubt the credibility of his statements.  See 38 C.F.R. § 3.159(a)(2).  Laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the April 2015 VA medical opinion outweighs the general assertions of the Veteran with respect to hearing loss threshold shifts and as to the existence of a current hearing loss for VA purposes.  In this regard, the Board notes that the VA examiner has training, knowledge, and expertise, and the existence of particular hearing thresholds at certain Hertz levels is not capable of lay observation.  The examiner reviewed the evidence of record, including the Veteran's own lay statements, and relied on expertise in rendering their opinion supported by rationale.  Therefore, the Board finds that the April 2015 opinion is more probative than the Veteran's lay statements.

Based on the foregoing, the Board finds that the Veteran's claimed bilateral hearing loss is not causally or etiologically related to his military service, to include the noise exposure therein.  Accordingly, the claim for service connection for bilateral hearing loss must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


